Case 3:18-cv-00901-MHL Document 1 Filed 12/31/18 Page 1 of 6 PageID# 1



                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division



  Intercept Youth Services, Inc.,              Civil Case No.:

         Plaintiffs,

         v.                                    Intercept Youth Services, Inc.’s
                                               complaint against Key Risk Insurance
  Key Risk Insurance Company,                  Company

         Defendant.




         Intercept Youth Services, Inc. (“IYS”) complains against Key Risk as

  follows.



                               INTRODUCTION

         1.      This suit addresses whether the employers’ liability insurance

  contract Key Risk sold to IYS provides for a defense against and indemnity from

  two underlying civil suits arising from the murders of two IYS employees while

  working.

         2.      The same person admits to killing hose two IYS employees while at

  work about four months apart from each other. The personal representatives for

  both decedents—Lizeth Lopez and Erica Hickson—have made workers’

  compensation claims, and those claims are now proceeding through Virginia’s

  workers’ compensation system.


                                          1
Case 3:18-cv-00901-MHL Document 1 Filed 12/31/18 Page 2 of 6 PageID# 2



         3.      Their representatives have now also each filed and served civil

  suits in Virginia circuit court against IYS on behalf of the respective estates of

  Lopez and Hickson (collectively, the “civil suits”). Accurate, authentic copies of

  the complaints in each suit as served on IYS are attached as Exhibits A and B and

  incorporated into this complaint.

         4.      Each of the civil suits seeks $10 million in damages, easily

  exceeding the jurisdictional minimum for this federal diversity action.

         5.      Key Risk contracted to cover IYS for its liability to employees both

  inside and beyond the workers’ compensation scheme. That contract specifically

  includes distinct coverage parts for insuring (1) workers’ compensation liability

  and (2) IYS’s liability to its employees that might exist outside workers’

  compensation law. An accurate, authentic copy of that policy as provided by Key

  Risk to IYS is attached as Exhibit C and incorporated into this complaint.

         6.      IYS tendered the defense of the civil suits to Key Risk after they

  were filed, but before service on IYS. Key Risk declined to provide a defense at

  that time. IYS re-tendered the civil suits for a defense after service on IYS with

  responsive pleadings due in each suit. Key Risk repeated its defense denial as to

  both. No other insurer has provided a defense to either suit.



                                   THE PARTIES

         7.      IYS is a Virginia corporation with its principal place of business in

  Virginia.




                                            2
Case 3:18-cv-00901-MHL Document 1 Filed 12/31/18 Page 3 of 6 PageID# 3



          8.      Relying on the Virginia State Corporation Commission’s public

  records, Key Risk is an Iowa corporation with its principal place of business in

  Indiana.



                         JURISDICTION AND VENUE

          9.      This Court has jurisdiction over this matter under 28 U.S.C.

  § 1332(a) because IYS and Key Risk are citizens of different states, and the

  disputed amount exceeds $75,000, excluding interest and costs.

          10.     Venue is proper in this district and division under 28 U.S.C.

  § 1391(a) because the defendant resides in this district and division. Key Risk’s

  registered agent resides in this district and division as well.



   KEY RISK CONTRACTED TO DEFEND AND INDEMNIFY IYS
                AS TO BOTH CIVIL SUITS

          11.     The Key Risk contract’s employer liability coverage terms in that

  policy’s “Part Two” promise to defend IYS against such claims. Under Virginia

  law, the duty to defend hinges on the policy terms and the allegations in the

  underlying complaint or complaints—the “eight corners rule.”

          12.     The allegations in the complaint in each civil suit trigger a duty to

  defend because at least some of those allegations, if proven, could lead to a

  covered judgment against IYS in each suit.

          13.     For example, the suits each allege that the respective decedents

  died due to the negligence of IYS. The suits both seek expressly covered damages


                                             3
Case 3:18-cv-00901-MHL Document 1 Filed 12/31/18 Page 4 of 6 PageID# 4



  including the wrongful death beneficiaries’ loss of “services” and “care.”

  Moreover, the suits both allege that IYS’s negligence exposed others besides their

  employees to harm. So the suits ask for damages outside IYS’s capacity as an

  employer. The contract specifically states its coverage includes such damages.

          14.     Given those allegations, Key Risk cannot clearly show it would not

  be liable under its contract for any judgment based on the allegations in each

  complaint.

          15.     Whether or not the underlying civil suits can go forward despite

  workers’ compensation exclusivity has no effect on the duty to defend those suits.

  Key Risks still owes a defense to weak or meritless claims against its insured, IYS.

  Nothing in the contract or the law limits the duty to defend to suits with merit.



                    COUNT I — DECLARATORY RELIEF

          16.     IYS repeats the allegations in paragraph 1 through 15.

          17.     IYS contends that Key Risk contracted to provide liability

  insurance under which Key Risk owes a duty to defend and indemnify IYS against

  the underlying civil suits.

          18.     Key Risk contends otherwise.

          19.     An actual controversy therefore exists among the parties as to

  whether Key Risk owes a duty to defend IYS against the civil suits.

          20.     An actual controversy also exists among the parties as to whether

  Key Risk owes a duty to indemnify IYS against the civil suits.




                                           4
Case 3:18-cv-00901-MHL Document 1 Filed 12/31/18 Page 5 of 6 PageID# 5




           COUNT II — IN THE ALTERNATIVE — BREACH OF
                           CONTRACT

           21.    IYS repeats the allegations in paragraph 1 through 15.

           22.    Key Risk contracted to provide a defense to IYS against the civil

  suits.

           23.    Key Risk has breached that contract’s duty to defend terms by

  refusing to defend IYS against the civil suits.

           24.    Key Risk contracted to indemnify IYS against the civil suits.

           25.    Key Risk has breached both duties under the contract by refusing

  to indemnify IYS against the civil suits.

           26.    IYS has performed under its contract with Key Risk and any lack of

  performance is excused by Key Risk’s failure to perform.

           27.    Key Risk’s breach has actually and proximately damaged IYS.



                                        PRAYER

           WHEREFORE, IYS respectfully asks this Court for:

           A.     An order declaring that Key Risk owes a duty to defend IYS against

  each of the civil suits;

           B.     An order declaring that Key Risk owes a duty to indemnify IYS

  against each of the civil suits;




                                              5
Case 3:18-cv-00901-MHL Document 1 Filed 12/31/18 Page 6 of 6 PageID# 6



         C.      In the alternative—a breach of contract judgment against Key Risk

  in favor of IYS with damages to be proven at trial;

         D.      Pre-judgment and post-judgment interest;

         E.      Costs; and

         F.      All other relief the Court deems proper.

                                Respectfully submitted,

                                INTERCEPT YOUTH SERVICES, INC.

                                /s/ John Janney Rasmussen
                                Virginia State Bar No. 45787
                                Insurance Recovery Law Group, PLC
                                PO Box 38518
                                Richmond, VA 23231
                                804.308.1359
                                jjr@insurance-recovery.com




                                           6
